   Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 1 of 6. PageID #: 2

                                                                         PM

              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


     I, Larry Henderhan, Special Agent of the United States Food & Drug

Administration, Office of Criminal Investigations, Beltsville, Maryland, being duly

sworn, deposes and states as follows:

     1.    I am a Special Agent of the United States Food & Drug Administration, Office

of Criminal Investigations (FDA). I am currently working with the Major Crimes Task

Force (hereinafter referred to as MCTF), a Cuyahoga County (OH) Sheriff’s Office multi-

agency drug and money laundering task force, and the Financial Fraud and Identity Theft

Task Force, a multi-agency task force under the purview of the U.S. Postal Inspection

Service. I am an investigative or law enforcement officer of the United States, within the

meaning of 21 U.S.C. § 372(e), who is empowered by law to conduct investigations,

make arrests, execute search warrants, and seize property in connection with violations of

Title 18 and Title 21 of the United States Code. I previously served as a Special Agent

with the United States Secret Service for approximately 15 years where I conducted

money- laundering investigations related to financial institutions, federal entitlement

programs and other criminal activities conducted by organized criminal enterprises.

                            TRAINING AND EXPERIENCE

     2.    I have received training in general law enforcement and criminal investigations

to include specialized training of Title 21, United States Code, of the Federal Food, Drug,

and Cosmetic Act, and Title 18, United States Code, Section 1956 (Money Laundering)

and the specified unlawful activities associated with money laundering violations. I have

conducted investigations and participated in multiple operations that involved bank fraud,

mail fraud, wire fraud, identity theft, counterfeit obligations and securities, drugs,

                                              1
   Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 2 of 6. PageID #: 3



computer crimes, gambling, prostitution and money laundering that led to surveillance,

search warrants, indictments and arrests. I have conducted investigations in conjunction

with other federal and local law enforcement officials. I have been the lead agent and

have participated in numerous investigations that have resulted in federal and state

prosecutions, and the forfeiture of illegally obtained assets. In the course of those

investigations, I have conducted interviews, written and executed search warrants on

offices, stores, homes, safe deposit boxes and vehicles of the targets of the investigations.

                                    INTRODUCTION

     3.    I submit this affidavit in support of the issuance of a criminal complaint.

Based upon the facts and evidence herein, there is probable cause that on or about July

12, 2019, in the Northern District of Ohio, Eastern Division, JUSTIN MICHL committed

violations of Title 18, United States Code, Section 924(c)(1)(A) (Possession of Firearm in

Furtherance of Drug Trafficking Offense), and Title 21, United States Code, Section

841(a)(1),(b)(1)(C) (Possession with intent to distribute a controlled substance).

     4.    The following information is from my own personal observations and

knowledge, as well as information obtained from documents and other law enforcement

and government officials. This affidavit does not contain all of the information known to

law enforcement regarding this investigation, but rather only information sufficient to

establish probable cause to support the issuance of a criminal complaint regarding the

above-referenced violations of federal law.

                                  PROBABLE CAUSE

     5.    On July 9, 2019, United States Magistrate Judge Kathleen B. Burke signed and

authorized a federal search warrant for JUSTIN MICHL’s residence on Leeds Street in


                                              2
   Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 3 of 6. PageID #: 4



Akron, Ohio. MICHL’s residence is located in the Northern District of Ohio, Eastern

Division. On July 12, 2019, I, along with other law enforcement members of the MCTF

and Cuyahoga County Sheriff’s Office executed the search warrant at MICHL’s

residence.

     6.     MICHL was present when we executed the search warrant. MICHL admitted

that he possessed with the intent to distribute marijuana and tetrahydrocannabinols (THC)

in his residence. He told agents that he had three or four thousand THC vape cartridges

in his basement. MICHL admitted that he possessed several firearms on the premises.

He stated that he had approximately $80,000 on his kitchen table. MICHL told agents

that neither he, nor his live-in girlfriend had legitimate jobs for at least the last two years.

MICHL admitted that he sold marijuana and THC vape cartridges to customers located in

the Northern District of Ohio, Eastern Division.

      7.     Agents searched the interior of MICHL’s residence and three of his vehicles

parked at the residence. MICHL had a 2011 Porsche Panamera, a 2015 GMC Sierra

Truck, and a 2016 Dodge Challenger. MICHL admitted to agents that he obtained all

three vehicles with drug trafficking proceeds. Agents recovered $85,627.68 in United

States currency from various locations inside MICHL’s residence and the interior of his

vehicles.

      8.     MICHL possessed at least 3,500 vape cartridges containing THC liquid in his

residence. According to the Drug Enforcement Administration (DEA), vaping is the act

of inhaling and exhaling an aerosol or vapor made from a liquid or dry material that is

heated in an electronic powered device, called an electronic cigarette, or e-cigarette. The

liquid often contains flavoring and marijuana concentrates. A marijuana concentrate is a


                                               3
   Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 4 of 6. PageID #: 5



highly potent tetrahydrocannabinol (THC) concentrated mass that is most similar in

appearance to either honey or butter, which is why it is referred to on the street as “honey

oil” or “budder”. It can contain extraordinarily high THC levels ranging from 40% to

80%. This form of marijuana can be up to four times stronger in THC content than high

grade or top shelf marijuana, which normally measures around 20% THC levels.

     9.    The Cuyahoga County Regional Forensic Science Laboratory analyzed a

sample of the 3,500 vape cartridges and found them to contain a mixture and substance

containing a detectable amount of THC, a Schedule I Controlled Substance. Agents

seized suspected marijuana from MICHL’s residence. Based upon my training and

experience, I know that 3,500 THC vape cartridges is a distribution amount.

Additionally, I know that each THC vape cartridge has a street value ranging from $30 to

$45. I know the street value based upon recent interviews of other THC vape cartridge

traffickers in the Northern District of Ohio. I also know the street value based upon

recent purchases confidential sources have made from THC vape cartridge traffickers in

the Northern District of Ohio and elsewhere. The street value of the THC vape cartridges

MICHL possessed ranges from $105,000 to $157,500.

     10.    Based upon my training and experience, I know that drug traffickers typically

possess firearms to protect themselves from people who may try to steal their drugs and

their drug trafficking proceeds. Drug trafficking is a typically a cash business. Drug

traffickers usually keep firearms either on their person or nearby. Agents recovered four

firearms during the execution of the search warrant at MICHL’S residence. Additionally,

they recovered 30 boxes of ammunition from various rooms in MICHL’S residence.

Specifically, the agents recovered a Century Arms, Model RAS47, 7.62 x 39 mm caliber


                                             4
   Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 5 of 6. PageID #: 6



pistol, bearing serial number RAS47P001672 and a Fabrique Nationale, Model SCAR

17S, 7.62 x 51 mm caliber rifle, bearing serial number H0C10648 along with 16 boxes of

7.62 caliber ammunition from a room in MICHL’S residence. In that same room,

MICHL had over 1,000 THC vape cartridges. Agents also recovered a loaded,

Springfield, .45 caliber pistol from a room in MICHL’S residence. Later lab analysis

determined that this firearm had a defect and was inoperable. Agents also recovered a

loaded Sig Sauer, Model P365, 9mm pistol, bearing serial number 66A364817, from the

center console of MICHL’S GMC truck. Agents also found 40 rounds of 9mm caliber

ammunition in MICHL’S residence.

                                     CONCLUSION

     11.   Based upon the facts above, there is probable cause that on or about July 12,

2019, in the Northern District of Ohio, Eastern Division, JUSTIN MICHL did knowingly

possess firearms, specifically a Sig Sauer, Model P365, 9mm pistol, bearing serial

number 66A364817; a Century Arms, Model RAS47, 7.62 x 39 mm caliber pistol,

bearing serial number RAS47P001672; and a Fabrique Nationale, Model SCAR 17S 7.62

x 51 mm caliber rifle, bearing serial number HOC10648, in furtherance of a drug

trafficking crime for which he may be prosecuted in a court of the United States, that is

Possession with the Intent to Distribute Tetrahydrocannabinols, a Schedule I, controlled

substance in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), in

violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

     12.    Based upon the facts above, there is probable cause that on or about July 12,

2019, in the Northern District of Ohio, Eastern Division, JUSTIN MICHL did knowingly

and intentionally possess with the intent to distribute Tetrahydrocannabinols, a Schedule


                                             5
Case: 5:20-mj-01145-KBB Doc #: 1-1 Filed: 04/29/20 6 of 6. PageID #: 7
